Wall, J. This suit was brought to recover $136.33 for an alleged failure to furnish drain tile of that value under a contract which required of the defendant, tile to the amount of $1,000 in value. The verdict and judgment were for defendant. It was admitted that plaintiffs had received all the tile under the contract except the amount sued for. The defendant insisted that the amount so received was of the required value, and that even if it were not, it had been accepted as such upon a settlement between the parties. He claimed that the plaintiffs had not fully performed their part of the contract, whereby defendant was released from performing his, and that by this adjustment, and the receipt of the tile in question, the whole matter was compromised by mutual agreement. There was evidence tending to support each of these positions of the defendant. The main controversy was as to the facts, and after an examination of the evidence there appears to be no good reason for setting aside the conclusion reached by the jury. It is urged that there was error in refusing certain instructions asked by the plaintiffs, and in giving those asked by defendant. We think there is nothing substantial in this objection, and that the instructions given at the instance of the plaintiffs sufficiently advised the jury as to the law applicable to the issues of fact. We are of opinion that the rights of the parties would not be subserved by reversing the judgment. It will therefore be affirmed. <f udgment affirmed.